Citation Nr: 1021445	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to 
August 1945.  He died in May 2007.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2007 due to aspiration pneumonia.  
The record shows that no respiratory condition, including 
pneumonia, was present in service or for many years 
thereafter, and no respiratory condition, including 
pneumonia, has been linked by competent evidence to service.

2.  At the time of the Veteran's death, service connection 
was in effect for psychoneurosis and right shoulder sprain 
disabilities.

3.  There is no competent evidence indicating that a 
disability of service origin caused or combined in any way to 
accelerate the Veteran's death or rendered him materially 
less able of resisting the cause of death.





CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
was not the principal cause, nor a contributory cause, of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In regard to the Veteran's claim of entitlement to service 
connection for the cause of the Veteran's death, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in January 2010 that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  In addition, the letter provided the appellant 
with notice that the Veteran was service-connected for 
neurosis at the time of his death; an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Although the notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued April 2010 after the notice was provided.

The Board acknowledges that the appellant was not informed 
that the Veteran was service-connected for a right shoulder 
sprain at the time of his death.  However, the appellant does 
not contend that the Veteran's rights shoulder sprain caused 
or contributed to the Veteran's death.  In addition, the 
Board notes that the Appellant's representative, in a 
statement dated in December 2008, indicated that the Veteran 
was service connected for psychoneurosis as well as right 
shoulder strain at the time of his death.  Therefore, the 
appellant had actual knowledge of what was required to 
substantiate her claim.  See Vazquez-Flores, 22 Vet. App. 37, 
46-48 (2008) ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.")(citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  In addition, 
the statement of the case informed her that the Veteran had 
been service-connected for psychoneurosis and right shoulder 
strain.  Accordingly, in light of the notices sent to the 
appellant, a reasonable person would be expected to 
understand what was required to substantiate the claim.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In regard to the claim of entitlement to service connection 
for the cause of the Veteran's death, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the Veteran's service treatment records.  
The appellant submitted the Veteran's death certificate, 
treatment records from West Florida Medical Center, dated in 
February 1980 and April 2006, treatment records from GC 
Medical Center, dated in May 2003, and treatment records of 
Dr. J., dated in February 1980.

In January 2009 the Board remanded the claim, in part, for 
the appellant to be asked provide authorization for and for 
the VA to request treatment records pertaining to the Veteran 
from Covenant Hospice Inpatient and Palliative Care Center in 
Pensacola, Florida, and West Florida Hospital.  In a letter 
dated in January 2010, the appellant was asked to complete an 
Authorization and Consent to Release Information form 
regarding these records.  This notice was sent to the 
appellant's current address on file and was not returned as 
undeliverable.  The appellant, while responding that she had 
been unable to obtain the Veteran's medical letters; the 
appellant did not provide authorization for the VA to request 
and obtain these records.  The Board notes that the duty to 
assist is not a one-way street and, therefore, finds that the 
directives of the January 2009 remand have been complied with 
to the extent possible.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The Board notes that a medical opinion was not obtained in 
regard to the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the evidence does not show that there was an 
injury or disease involving the lungs in service.  Nor is 
there any evidence indicating that there may be a link 
between the the Veteran's cause of death and any incident in 
service or disability of service origin.  Therefore, the 
Board finds it unnecessary to obtain a VA medical opinion.

The appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in a statement, dated in July 2008, 
the appellant indicated that she had no further evidence to 
submit in support of her claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim of 
entitlement to service connection for the cause of the 
Veteran's death.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The appellant contends that 
the Veteran suffered from a lung condition since service that 
made him more prone to pneumonia and other conditions of the 
lungs.  The Veteran died in May 2007 and was service 
connected for psychoneurosis, anxiety reaction, and right 
shoulder sprain at the time of his death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for 
the cause of the Veteran's death, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The death certificate lists the cause of death as aspiration 
pneumonia with dysphagia and dementia leading to the cause of 
death.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any pulmonary 
condition, including pneumonia, dysphagia or dementia.

In a VA examination report dated in April 1947, the Veteran 
was found to have a normal respiratory system.  His chest was 
well developed, fremitus was normal on palpation, no rales 
were found and the lungs were clear to percussion.  No lung 
abnormalities were reported by the Veteran or found on 
examination.  

Upon VA examination in June 1955, a chest x-ray revealed 
increased hilar markings with increased fibrosis of the hilar 
areas.  

In a private treatment note, dated in February 1980, the 
Veteran was noted to have no pulmonary symptoms.  He did 
describe discomfort in his chest which the physician felt was 
more suggestive of cold induced tracheal and bronchial 
irritation than cardiovascular in origin.  The Veteran 
underwent a private X-ray of the chest that revealed a normal 
chest with no active pulmonary infiltrates and clear 
costophrenic angles.  The Veteran underwent another 
outpatient X-ray of the chest in May 2003.  The X-ray 
revealed minimal focal opacity in the right costophrenic 
angle.  In March 2004 the Veteran underwent a private 
outpatient radiology examination of the chest.  The Veteran 
was diagnosed with pulmonary emphysema and was noted to have 
no active infiltrates.  In April 2006 the Veteran was treated 
at a private emergency room.  The Veteran was noted to be 
diagnosed with arthritis, hypertension, coronary artery 
disease, cerebrovascular disease, and severe dementia.  

The Veteran died in May 2007 and aspirational pneumonia was 
listed as the immediate cause of death.  In addition, 
dysphagia and dementia were listed as underlying causes of 
the Veteran's death.  There is no indication in the Veteran's 
post-service treatment records that the Veteran's terminal 
aspirational pneumonia due to dysphagia and dementia may have 
been related to the Veteran's active service or to the 
Veteran's service connected psychoneurosis and/or right 
shoulder strain.

The Board finds that entitlement to service connection for 
the cause of the Veteran's death is not warranted.  The 
evidence reveals that the Veteran was not diagnosed with or 
treated for any pulmonary condition, including pneumonia, 
during the Veteran's active service.  The Veteran was 
diagnosed with pulmonary emphysema in March 2004.  Chest x-
rays in 1955 and 2003 showed some abnormalities.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of any pulmonary 
disorder until many years after separation from service.  
This is significant evidence against the claim.  In addition, 
the Veteran's medical records do not reveal that the Veteran 
was diagnosed with pneumonia until the Veteran's final 
illness.  The death certificate reports that the Veteran died 
of aspirational pneumonia due to dysphagia and dementia and 
there is no evidence associating the Veteran's cause of death 
with the Veteran's service, any condition in service, or the 
Veteran's service-connected psychoneurosis and/or right 
shoulder strain.  The appellant herself  has stated that the 
Veteran had a service-connected lung condition which made him 
prone to pneumonia.  However, she is not competent as a lay 
person to provide an etiological opinion concerning the 
Veteran's lung condition or the cause of his death.  There is 
no competent evidence of record showing that the Veteran's 
cause of death is related to service or a service-connected 
disability.  Accordingly, the claim of entitlement to service 
connection for Veteran's cause of death is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for the cause of the Veteran's death, the doctrine is not for 
application.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


